361 F.2d 310
PACIFIC ELECTRICORD COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 20276.
United States Court of Appeals Ninth Circuit.
April 26, 1966.

Sweeney, Irwin, Cozy & Foye, Los Angeles, Cal., for petitioners.
Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Warren M. Davison, Martin R. Ganzglass, Attys., N.L.R.B., Washington, D.C., for respondent.
Before MERRILL and BROWNING, Circuit Judges, and THOMPSON, District judge.
PER CURIAM.


1
Upon an examination of the whole record we conclude that there was substantial evidence from which the Board could infer that the activities leading to the employee's discharge were engaged in with or on behalf of other employees, and not solely by and on behalf of the discharged employee himself, and thus were 'concerted activities for the purpose of * * * mutual aid or protection' within the meaning of section 7 of the National Labor Relations Act, protected by section 8(a)(1) of the Act.


2
The order of the Board will be enforced.